05/19/2020



                                                                                Case Number: DA 19-0673




       IN THE SUPREME COURT OF THE STATE OF MONTANA


     CASCADE COUNTY,
                                             Case No. DA 19-0673
             Appellant/Cross-Appellee,

     vs.                                     ORDER

     MONTANA PETROLEUM TANK
     RELEASE COMPENSATION
     BOARD,

             Appellee/Cross-Appellant.


      Appellee/Cross-Appellant Montana Petroleum Tank Release Compensation

Board filed an Unopposed Motion for Extension of Time within which to file

Appellee’s Answer and Cross-Appellant’s Opening Briefs, and good cause

appearing therefor;

      IT IS HEREBY ORDERED that said motion is GRANTED. Appellee Answer

Brief and Cross-Appellant’s Opening Brief are due June 25, 2020.




                                                                                ORDER
                                                                    Electronically signed by:
                                                                                PAGE 1
                                                                       Bowen Greenwood
                                                                   Clerk of the Supreme Court
                                                                          May 19 2020